Exhibit 10.2

--------------------------------------------------------------------------------

[logo1.jpg]
 
EQUINIX
 
SERVICE ORDER & STATEMENT OF WORKS
Order Number:
IXSQ7865
Service Order Date:  21/05/2009
Agreement Number:  RAC001

This Service Order & Statement Of Works is made between
Equinix (UK) Ltd
and the Customer below.
It is governed by the Master Service Agreement referred to by the Agreement
Number above.
Contract renewal for Sections 1 & 2 of Rackspace existing footprint at London
Heathrow LD2, the space measures 4075 sq ft, (378 m2), with a power allocaton of
284 kva.

THE CUSTOMER
EQUINIX
Name:
Rackspace
Name:
Equinix (UK) Ltd
Contact Name:
Jacques Greyling
   
Address:
2 Longwalk Road
Stockley Park
UB11 1BA UXBRIDGE
Address:
2 Buckingham Avenue
Slough Trading Estate
Slough SL14NB
Registered Number:
Registered Number:
3672650
Billing Contact:
Jacques Greyling
   
Billing Address:
2 Longwaik Road
Stockley Park
UB11 1BA UXBRIDGE
Sales Representative:
Stuart Brown
Phone Number:
02087342500
Phone Number:
+44 (0) 845 373 2967
Email address:
jacques.greyling@rackspace.com
Email:
stuart.brown@eu.equinix.com
Fax:
+44 020 8897 4710
Fax:
 

THE PREMISES
COMMENCEMENT AND EXPIRY DATES
Name:
(LD2) Equinix London West
 
Commencement Date:
01/07/2009
Duration (Months):
Address:
Unit 1, Airport Gate,
West Drayton UB7 0NJ
Expiry Date:
31/10/2009
 

MONTHLY RECURRING CHARGES
Currency:    GBP
Product Code
Description
Unit Price
Qty
Total
CAB10014.REC
Business Suite Monthly Service 1m2/0.75 kVA
187.32
378.00
70,806.96
 
Monthly Recurring Charge for 1.0m2 in a Bushes Suite; a power load up to
0.75kVA; and sufficient front or bottom cool airflow to manage customer
generated heat.
     
Total Monthly Recurring Charges
 
70,806.96
ONE-OFF CHARGES
Currency:    GBP
 
Product Code
Description
 
Unit Price
Qty
Total
     
0.00
 
0.00
  SubTotal   Total One-Off Charges  
0.00
ONE-OFF CHARGES
Currency:    GBP
 
Product Code
Description
Unit Price
Qty
Total
POW10055.NR
Metered Power kWh
0.199
1.00
0.20
 
A KiloWattHour used by the Customer's Equipment as measured at the Power
Distribution Unit(PDU).
     
Total One-Off Charges
 
0.20

 
Page 1 of 2

--------------------------------------------------------------------------------


 
[logo1.jpg]
 
EQUINIX
 
ONE-OFF CHARGES
Currency:    GBP
Product Code
Description
Unit Price
Qty
Total
 
SubTotal
 
0.00
 
0.00
   
Total One-Off Charges
 
0.00

THE AGREEMENT
The Customer hereby confirms that he has read and understood the Service Order &
Statement of Works above. Equinix agrees to provide the services above according
to the Agreement.
 
For Equinix
Name:          Wynn McCabe
Title:            Sales Director
Date:            1/6/09
Signature:   /s/ Wynn McCabe
 
For the Customer
Name:           J. Greyling
Title:             Operations Director
Date:             26/05/2009
Signature:    /s/ Jacques Greyling
For Equinix (Technical Approval)
Name:
Title:
Date:
Signature:
 
For the Customer (Optional)
Name:
Title:
Date:
Signature:
This Service Order & Statement Of Works is valid for and must be signed within
30 days from the Service Order Date as stated above.
 
This document becomes valid upon two signatures by authorised Equinix staff and
at least one customer signatory. The optional customer signature is for client
purposes only.

 
Page 2 of 2

--------------------------------------------------------------------------------


 
[logo1.jpg]
 
EQUINIX
 
SERVICE ORDER & STATEMENT OF WORKS
Order Number:
IXSQ7866
Service Order Date: 21/05/2009
Agreement Number:  RAC001

This Service Order & Statement Of Works is made between
Equinix (UK) Ltd
and the Customer below.
It is governed by the Master Service Agreement referred to by the Agreement
Number above.
Contract renewal for sections 3 &4 of the Rackspace current footprint at London
Heathrow LD2, the space measures 3661 sq ft, (337m2), with a power allocaton of
253 kva.

THE CUSTOMER
EQUINIX
Name:
Rackspace
Name:
Equinix (UK) Ltd
Contact Name:
Jacques Greyling
   
Address:
2 Longwaik Road
Stockley Park
UB11 1BA UXBRIDGE
 
Address:
2 Buckingham Avenue
Slough Trading Estate
Slough SL14NB
Registered Number:
Registered Number:
3672650
Billing Contact:
Jacques Greyling
   
Billing Address:
2 Longwalk Road
Stockley Park
UB11 1BA UXBRIDGE
Sales Representative:
Stuart Brown
Phone Number:
02087342500
Phone Number:
+44 (0) 845 373 2967
Email address:
jacques.greyling@rackspace.com
Email:
stuart.brown@eu.equinix.com
Fax:
+44 020 8897 4710
Fax:
 

THE PREMISES
COMMENCEMENT AND EXPIRY DATES
Name:
(LD2) Equinix London West
 
Commencement Date:
01/07/2009
Duration (Months):
Address:
Unit 1, Airport Gate,
West Drayton UB7 0NJ
Expiry Date:
30/11/2009
 

MONTHLY RECURRING CHARGES
Currency:    GBP
Product Code
Description
Unit Price
Qty
Total
CAB10014.REC
Business Suite Monthly Service 1m2/ 0.75 kVA
187.21
337.00
63,089.77
 
Monthly Recurring Charge for 1.0m2 in a Busines Suite; a power load up to
0.75kVA; and sufficient front or bottom cool airflow to manage customer
generated heat.
     
Total Monthly Recurring Charges
 
63,089.77
ONE-OFF CHARGES
Currency:    GBP
 
Product Code
Description
 
Unit Price
Qty
Total
     
0.00
 
0.00
 
SubTotal
Total One-Off Charges
   
ONE-OFF CHARGES
Currency:    GBP
 
Product Code
Description
 
Unit Price
Qty
Total
POW10055.NR
Metered Power kWh
0.199
1.00
0.20
 
A KiloWattHour used by the Customer's Equipment as measured at the Power
Distribution Unit (PDU).
     
Total One-Off Charges
 
0.20

 
Page 1 of 2

--------------------------------------------------------------------------------


 
[logo1.jpg]
 
EQUINIX
 
ONE-OFF CHARGES
Currency:    GBP
Product Code
Description
Unit Price
Qty
Total
 
SubTotal
 
0.00
 
0.00
   
Total One-Off Charges
 
0.00

THE AGREEMENT
The Customer hereby confirms that he has read and understood the Service Order &
Statement of Works above. Equinix agrees to provide the services above according
to the Agreement.
 
For Equinix
Name:            Wynn McCabe
Title:              Sales Director
Date:             1/6/09
Signature:     /s/ Wynn McCabe
 
For the Customer
Name:           J. Greyling
Title:             Operations Director
Date:             26/05/2009
Signature:    /s/ Jacques Greyling
For Equinix (Technical Approval)
Name:
Title:
Date:
Signature:
 
For the Customer (Optional)
Name:
Title:
Date:
Signature:
This Service Order & Statement Of Works is valid for and must be signed within
30 days from the Service Order Date as stated above.
 
This document becomes valid upon two signatures by authorised Equinix staff and
at least one customer signatory. The optional customer signature is for client
purposes only.



 
Page 2 of 2

--------------------------------------------------------------------------------

 

[logo1.jpg]
 
EQUINIX

 
SERVICE ORDER &STATEMENT OF WORKS
Order Number:     IXSQ7867           Service Order
Date:   29/05/2009           Agreement Number:   RAC001
This Service Order & Statement Of Works is made between           Equinix (UK)
Ltd           and the Customer below.
 
It is governed by the Master Service Agreement referred to by the Agreement
Number above.
 
Contract for the provision of a private suite at LD2, the private suite will
measure 1350 sq ft, (125m2) with a total power allocation of 94kva.
 
Agreement No IXSQ7867 Supersedes IXSQ2626-E
 
The cross connect services, (line item CC10001.REC) listed in this contract can
be canceled with one months notice from Rackspace as these services are
terminated for other parts of their private suite.
 
IXSQ7867 shall come into full force and effect on the Commencement Date and
shall continue thereafter until the Expiry Date at which time Agreement IXSQ7867
will automatically renew for a further period of twelve months unless either
Party has notified the other of its intention to terminate the Service Order on
the Expiry date by providing at least 90 days written notice

 
THE CUSTOMER
EQUINIX
Name:
Rackspace
Name:
Equinix (UK) Ltd
Contact Name:
Jacques Greyling
   
Address:
2 Longwalk Road Stockley Park
Address:
2 Buckingham Avenue
     
Slough Trading Estate
 
UB11 1BA   UXBRIDGE
 
Slough SL14NB
Registered Number:
Registered Number:
3672650
Billing Contact:
Jacques Greyling
   
Billing Address:
2 Longwalk Road Stockley Park
     
UB11 1BA   UXBRIDGE
Sales Representative:
Stuart Brown
Phone Number;
02087342500
Phone Number:
+44 (0) 845 373 2967
Email address:
jacques.greyling@rackspace.com
Email:
stuart.brown@eu.equinix.com
Fax:
+44 020 8897 4710
Fax:
  THE PREMISES COMMENCEMENT AND EXPIRY DATES Name:            (LD2) Equinix
London West Commencement Date:    01/07/2009 Duration (Months) Address:      
Unit 1 Airport Gate, West Drayton UB7 0NJ Expiry
Date:                     30/11/2010

       
MONTHLY RECURRING CHARGES
Currency:
GBP
 
Product Code
Description
Unit Price
Qty
Total
CAB10014.REC
Business Suite Monthly Service 1m2 / 0.75 kVA
       
Monthly Recurring Charge for 1.0m2 in a Busines Suite; a power load up to
0.75kVA; and sufficient front or bottom cool airflow to manage customer
generated heat.
216.60
125.00
27,075.00
CC10001.REC
Cross Connect Coax
       
Monthly Recurring Charge for a Coax Cross Connect
5.20
2.00
10.40
CC10001.REC
Cross Connect UTP
       
Monthly Recurring Charge for a UTP Cross Connect
5.20
53.00
275.60
CC10001.REC
Cross Connect Fiber - Single Mode
       
Monthly Recurring Charge for a Single Mode Fiber Cross Connect
10.38
26.00
269.88


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
 
EQUINIX


FLEX10001 .REC
IBXFlex OPSFlex per sq m
3,600.00
1 00
3,600.00
 
Monthly Recurring Charge for 1 Office Space as agreed between Equinix and the
Customer
        Total Monthly Recurring Charges  
31,230.88
ONE-OFF CHARGES
 
Currency:
GBP
 
Product Code
Description
Unit Price
Qty
Total
   
0.00
 
0.00
 
       SubTotal
        Total One-Off Charges  
0.00
ONE-OFF CHARGES
 
Currency:
GBP
 
Product Code
Description
Unit Price
Qty
Total
POW10055.NR
Metered Power kWh
0.199
100
0.20
 
A KiloWattHour used by the Customer's Equipment as measured at the Power
Distribution Unit (PDU).
        Total One-Off Charges  
0.20
ONE-OFF CHARGES
 
Currency:
GBP
 
Product Code
Description
Unit Price
Qty
Total
   
0.00
 
0.00
 
       SubTotal
        Total One-Off Charges  
0.00
THE AGREEMENT
       
The Customer hereby confirms that he has read and understood the Service Order &
Statement of Works above. Equinix agrees to provide the services above according
to the Agreement.
       


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
 
EQUINIX
 
For Equinix
Name:           Wynn McCabe
Title:             Sales Director
Date:             1/6/09
Signature:    /s/ Wynn McCabe
For the Customer
Name:          Jacques Greyling
Title:            Operations Director
Date:            29/05/2009
Signature:   /s/ J Greyling
   
For Equinix (Technical Approval)
Name:
Title:
Date:
Signature:
For the Customer (Optional)
Name:
Title:
Date:
Signature:
   
This Service Order & Statement Of Works is valid for and must be signed within
30 days from the Service Order Date as stated above.
This document becomes valid upon two signatures by authorised Equinix staff and
at least one customer signatory. The optional customer signature is for client
purposes only.

 
 

--------------------------------------------------------------------------------